Exhibit 99.1 NEWS RELEASE May 7, 2012 Trading Symbols: AMM :TSX, AAU : NYSE: AMEX www.almadenminerals.com ALMADEN HITS 29.45 METERS OF 3.21 G/T GOLD AND 136.3 G/T SILVER (5.9 G/T AUEQ) ON MAIN IXTACA ZONE Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE AMEX) is pleased to announce further results from the on-going 4 drill exploration program on the Company’s 100% owned Tuligtic project, Mexico with holes TU-12-96, TU-12-98 and TU-12-106 to 125. Holes TU-12-98, 109, 113 and 116 were drilled on the Northeast Extension Zone. Holes TU-12-110, 114, 118,119 and 122 were drilled into the Ixtaca North Zone. The remainder of the holes reported in this release were drilled into the Main Ixtaca Zone with holes TU-120, 123 and 124 from infill sections spaced at 25 meters from previous 50 meter spaced sections. Holes TU-12-108, 111, 117 and 121 on sections 10750 and 10800 demonstrate continuity of the Main Ixtaca Zone up-dip and along strike to the northeast. Highlights from the current group of assays include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-12-96 MAIN IXTACA ZONE, SECTION 10600: 97.9 meters @ 0.92 g/t gold and 65.2 g/t silver (2.2 g/t gold equivalent) Including7.79 meters @ 4.76 g/t gold and 277.3 g/t silver (10.3 g/t gold equivalent) Hole TU-12-98 NE EXTENSION, SECTION 11100: 92.5 meters @ 0.79 g/t gold and 60.2 g/t silver (2.0 g/t gold equivalent) Including47.50 meters @ 1.19 g/t gold and 91.7 g/t silver (3.0 g/t gold equivalent) Hole TU-12-, SECTION 10250: 32.50 meters @ 1.12 g/t gold and 5.1 g/t silver (1.2 g/t gold equivalent) and5.10 meters @ 6.87 g/t gold and 10.9 g/t silver (7.1 g/t gold equivalent) Hole TU-12-, SECTION 10800: 195.30 meters @ 0.85 g/t gold and 66.2 g/t silver (2.2 g/t gold equivalent) Including23.70 meters @ 2.57 gold and 272.6 g/t silver (8.0 g/t gold equivalent) Hole TU-12-, SECTION 10500: 7.08 meters @ 1.29 g/t gold and 269.6 g/t silver (6.7 g/t gold equivalent) and39.10 meters @ 1.44 gold and 31.5 g/t silver (2.1 g/t gold equivalent) Hole TU-12-, SECTION 10525: 241.15 meters @ 1.13 g/t gold and 59.3 g/t silver (2.3 g/t gold equivalent) Including29.45 meters @ 3.21 g/t gold and 136.3 g/t silver (5.9 g/t gold equivalent) Hole TU-12-, SECTION 10675: 185.00 meters @ 1.00 g/t gold and 60.5 g/t silver (2.2 g/t gold equivalent) Including13.90 meters @ 6.04 g/t gold and 179.7 g/t silver (9.6 g/t gold equivalent) Hole TU-12-, SECTION 10550: 19.50 meters @ 1.20 g/t gold and 64.1 g/t silver (2.5 g/t gold equivalent) J.D. Poliquin, Chairman of Almaden commented, “We are very pleased with these new results which continue to confirm and show the Ixtaca zone to be a robust and wide system of veining with sections that carry high gold and silver grades. Including the veining of the newly discovered Ixtaca North zone, the Ixtaca vein system is wider than previously known. The new results reported today from the Ixtaca North and Northeast Extension Hole # Section From (m) To (m) Interval (m) Gold (g/t) Silver (g/t) Gold Eq (g/t) Silver Eq (g/t) TU-12-096 TU-12-096 including TU-12-096 and TU-12-096 and TU-12-096 and TU-12-096 TU-12-098 TU-12-098 including TU-12-106 TU-12-106 TU-12-106 61 TU-12-106 70 TU-12-107 71 TU-12-107 TU-12-108 TU-12-109 47 TU-12-110 43 TU-12-110 including 61 TU-12-110 TU-12-111 TU-12-111 including TU-12-111 and TU-12-112 TU-12-113 59 TU-12-114 33 TU-12-114 and TU-12-114 TU-12-114 including TU-12-114 50 TU-12-115 TU-12-115 TU-12-116 74 TU-12-117 96 TU-12-117 including TU-12-117 and TU-12-117 and TU-12-117 and TU-12-118 35 TU-12-119 95 TU-12-119 including TU-12-119 and TU-12-119 and TU-12-119 TU-12-119 TU-12-119 including TU-12-120 TU-12-120 including TU-12-121 66 TU-12-121 including TU-12-122 56 TU-12-122 79 TU-12-123 TU-12-123 including TU-12-123 and TU-12-123 and TU-12-124 TU-12-124 including TU-12-125 Zone show that robust mineralisation and high gold grades exist here as well. Drilling to date on the Ixtaca vein system shows good continuity of mineralisation in both horizontal and vertical dimensions.” The Company currently has four drills operating on the Tuligtic project. Almaden plans to continue drilling operations throughout 2012. Below is a plan map, relevant sections and table of significant intervals which will be posted to the Company’s website (www.almadenminerals.com). About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the north and striking at 060 Azimuth. Until this interpretation is confirmed true widths for the Northeast Extension intersections cannot be calculated with confidence at this time. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed (cash, gold inventory and equity investments totalling approximately $41.2 MM as of March 21, 2012) mineral exploration company working in North America. The company has assembled mineral exploration projects, including Tuligtic, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. Neither the Toronto Stock Exchange (TSX) nor the NYSE AMEX have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements.
